        Case 2:19-cv-02315-CKD Document 41 Filed 01/13/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                          UNITED STATES DISTRICT COURT

 8                                 FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    SYLVESTER WILLIAMS,                                    No. 2: 19-cv-2315 CKD P
11                             Plaintiff,
12              v.                                           ORDER
13    P. BETINIS,
14                             Defendant.
15

16             Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

17   to 42 U.S.C. § 1983. On October 22, 2020, the undersigned conducted a settlement conference in

18   this action. This action settled.

19             On January 11, 2021, plaintiff filed an “ex parte application” stating that defense counsel

20   has not provided him with a fully executed copy of the settlement documents. (ECF No. 40.)

21             Good cause appearing, IT IS HEREBY ORDERED that:

22             1. Within twenty-one days of the date of this order, defendant shall provide plaintiff with

23                     a fully executed copy of the settlement documents; defendant shall inform the court

24                     when these documents are sent to plaintiff;

25             2. The matters raised in plaintiff’s “ex parte application” (ECF No. 40) are deemed

26                     resolved.

27   Dated: January 13, 2021
     Will2315.ord(2)
28
                                                             1
